Title: 5th.
From: Adams, John Quincy
To: 


       Dull, and low spirited, somewhat, but it did not last long.
       Mr. James, gave us a piece of Latin to make: the first the Class have had since I have been here. This is the last week that we attend the Latin Tutor, and last week we closed with Mr. Jennison. In the Senior year there are no languages, studied in College. It is very popular here to dislike the Study of greek and Latin, but it appears to me, that the recitations in these branches are much easier than in S’Gravesande’s.
      